United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, SCHUYLKILL
STATION, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-610
Issued: June 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2006 appellant, through counsel, filed a timely appeal of a July 17,
2006 decision of the Office of Workers’ Compensation Programs’ hearing representative who
determined that appellant was not entitled to a schedule award as she did not sustain any
permanent impairment of her right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this schedule award claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish entitlement to a
schedule award for permanent impairment to her right upper extremity.
FACTUAL HISTORY
This case was before the Board on a prior appeal. By decision dated September 22, 2004,
the Board found that a conflict existed between Dr. David Weiss, an examining osteopath, and
Dr. Anthony W. Salem, a second opinion Board-certified orthopedic surgeon, regarding whether

appellant sustained any permanent impairment to her right upper extremity.1 The Board
remanded the case for resolution of the conflict. The history of the case is contained in the
Board’s prior decision and is incorporated herein by reference.
The Office referred appellant, together with a statement of accepted facts and medical
records, to Dr. George P. Glenn, Jr., a Board-certified neurologist, selected as the impartial
medical specialist. In a report dated July 18, 2005, Dr. Glenn provided a history and detailed
results on examination. He noted that a physical examination revealed “no tenderness over the
lateral epicondyle” or “any tenderness in the extensor muscle mass.” Dr. Glenn noted that
appellant “did describe pain involving the medial elbow, with ulnar deviation of the wrist against
resistance.” He reported that Jamar Dynamometer testing revealed 0 kilograms at positions 1, 2,
3 and 4 on the right and 10 kilograms at positions 1, 2 and 4 and 15 kilograms at position 3.
Dr. Glenn noted that appellant commented that her right elbow hurt when her right arm was
squeezed, which he stated would render the test invalid by definition. Physical examination
revealed adequate muscle tone and strength from the shoulders to the wrist with no evidence of
atrophy. Dr. Glenn stated that “the sensory pattern was normal to gross touch, fine touch and
pinprick throughout,” and that “[p]ain was not produced by the usual maneuvers, which render
symptomatic, a lateral epicondylitis.” He reported that “it is obvious from the flat response and
zero degrees of force that the patient was utilizing less than maximum effort.” Dr. Glenn opined
that appellant’s right lateral epicondylitis had resolved without impairment.
In a decision dated October 6, 2005, the Office determined that appellant was not entitled
to a schedule award.
On October 12, 2005 appellant, through counsel, requested an oral hearing before an
Office hearing representative, which was held on May 9, 2006.
By decision dated July 17, 2006, the Office hearing representative affirmed the denial of
appellant’s claim for a schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.2 Neither the Act nor the implementing regulation,3 specify the manner in which the
percentage of impairment for a schedule award shall be determined. For consistent results and to
ensure equal justice for all claimants, the Office has adopted the American Medical Association,

1

Docket No. 04-1269 (issued September 22, 2004). On January 29, 1998 appellant, then a 52-year-old window
clerk, filed an occupational disease claim alleging that her epicondylitis was employment related. The Office
accepted appellant’s claim for right lateral epicondylitis.
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

20 C.F.R. § 10.404.

2

Guides to the Evaluation of Permanent Impairment as the uniform standard applicable to all
claimants.4
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.5
ANALYSIS
Pursuant to the Board’s remand instructions, the Office properly referred appellant to
Dr. Glenn, a Board-certified neurologist, for an impartial evaluation to resolve the conflict.6 The
Board finds that Dr. Glenn’s report is sufficiently well rationalized such that it can be accorded
special weight.7
In a comprehensive July 18, 2005 report, Dr. Glenn concluded that appellant did not
sustain any permanent impairment to her right upper extremity. Examination findings
demonstrated no tenderness over the lateral epicondyle or in the extensor muscle mass.
Dr. Glenn found adequate muscle tone and strength from the shoulders to the wrist, with no
evidence of atrophy and a normal sensory pattern. He advised that grip strength on the right was
influenced by pain, which would render the test invalid. Dr. Glenn advised that “it is obvious
from the flat response and zero degrees of force that the patient was utilizing less than maximum
effort.” His diagnostic conclusion was that appellant’s right lateral epicondylitis had objectively
resolved. Dr. Glenn provided examination findings and properly provided analysis under the
A.M.A., Guides, his opinion constitutes the weight of the evidence.8 The Board finds that the
Office properly denied appellant’s claim for a schedule award as her accepted condition had
resolved as there was no objective evidence of impairment and no subjective complaints of
tenderness.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
a schedule award for permanent impairment to her right upper extremity.

4

Billy B. Scoles, 57 ECAB ___ (Docket No. 05-1696, issued December 7, 2005).

5

Darlene R. Kennedy, 57 ECAB ___ (Docket No. 05-1284, issued February 10, 2006).

6

Manuel Gill, 52 ECAB 282 (2001).

7

Darlene R. Kennedy, 57 ECAB ___ (Docket No. 05-1284, issued February 10, 2006).

8

See Sharyn D. Bannick, 54 ECAB 537 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 17, 2006 is affirmed.
Issued: June 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

